In an action in which the plaintiff wife was granted a judgment of divorce, the defendant appeals from an order of the Supreme Court, Nassau County, dated July 21, 1976, which denied his motion to (1) separate "the Findings of Fact from the Conclusions of Law and Judgment”, (2) seal the "Findings of Fact” and (3) prohibit the use of the "Findings of Fact”, except upon further court order. Order affirmed, with $50 costs and disbursements. The defendant failed to show any reason to grant him protection other than that which is afforded by section 235 of the Domestic Relations Law. Although requesting an injunction, the defendant failed to satisfy the equitable prerequisites therefor. Finally, 22A NYCRR 699.9 does not provide a basis for sealing findings of facts or for enjoining the parties from using such findings. Gulotta, P. J., Hopkins, Martuscello and Suozzi, JJ., concur.